FILED
                              NOT FOR PUBLICATION                           JUL 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JULIO ARRESCURRENAGA; et al.,                    No. 07-70967

               Petitioners,                      Agency Nos.         A075-540-994
                                                                     A075-540-995
  v.                                                                 A075-540-996
                                                                     A075-540-997
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.                       MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                                        **
                              Submitted June 29, 2010

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Julio Arrescurrenaga and Jacinta Malaver (“adult petitioners”), and their

children Carolina and Andrea, natives and citizens of Peru, petition for review of

the Board of Immigration Appeals’ (“BIA”) order affirming the immigration

judge’s decision denying their applications for asylum and withholding of removal


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application. We have jurisdiction under 8 U.S.C. § 1252. We review de novo

questions of law and review for substantial evidence the agency’s factual findings.

See Cruz-Navarro v. INS, 232 F.3d 1024, 1028 (9th Cir. 2000). We deny in part

and grant in part the petition for review.

      The BIA found that adult petitioners had failed to establish past persecution

because the attacks they suffered were inherent risks in their duties as police

officers. The record does not compel the conclusion that adult petitioners suffered

harm on account of their actual or imputed political opinion, or as members of a

particular social group consisting of police officers. See id. at 1029–30.

Substantial evidence also supports the BIA’s finding that adult petitioners do not

have a well-founded fear of future persecution based on their status as former

police officers because they failed to show that the government is unwilling or

unable to protect them. See Nahrvani v. Gonzales, 399 F.3d 1148, 1153–54 (9th

Cir. 2005).

      Andrea and Carolina argued to the BIA that they suffered past persecution

and have a well-founded fear of future persecution on account of their membership

in a particular social group, namely their family. The BIA, however, did not

address their claims. Accordingly, we grant the petition with respect to Andrea

and Carolina’s claims and remand for the BIA to address them in the first instance.


                                             2                                    07-70967
See Sagadyak v. Gonzales, 405 F.3d 1035, 1040 (9th Cir. 2005) (“the BIA [is] not

free to ignore arguments raised by a petitioner”); see also INS v. Ventura, 537 U.S.
12, 16–18 (2002) (per curiam). We also grant the petition and remand as to

Carolina’s claim that she is eligible for humanitarian asylum relief under 8 C.F.R.

§ 1208.13(b)(1)(iii)(B), due to her growth hormone deficiency, because the BIA

also failed to address this claim. See id.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

      REMANDED.




                                             3                                07-70967